Citation Nr: 1806982	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-06 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by vertigo, dizziness, and loss of balance, to include as secondary to service-connected bilateral hearing loss.

3.  Entitlement to specially adapted housing or special home adaptation grant.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Budd, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 (rheumatoid arthritis and vertigo) and August 2013 (special home adaptation) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The matters of entitlement to service connection for rheumatoid arthritis and vertigo were remanded by the Board for additional development in June 2014.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2012.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2014 remand instruction requested an examination as to whether it is at least as likely as not that the Veteran's rheumatoid arthritis is related to service, to include a March 1968 shrapnel injury, and whether it is at least as likely as not that it was caused by or aggravated by his service-connected disabilities, specifically including posttraumatic stress disorder (PTSD).  The examiner was instructed to review and address the April 2009 medical opinion from Dr. B.H.M. that suggests a possible relationship between the Veteran's rheumatoid arthritis and his in-service shrapnel injury and/or service-connected PTSD.  The January 2016 examination found that a cause-effect relationship of rheumatoid arthritis as a residual of active duty service or PTSD has not been established to date by the preponderance of the medical literature.  A May 2016 addendum found that a cause-effect relationship between the aggravation of rheumatoid arthritis by PTSD, scars, degenerative disc disease of the spine, impaired hearing, tinnitus, knee prosthesis, or superficial scars has not been established to date by preponderance of the medical literature.  Neither the January 2016 examination nor the May 2016 addendum specifically addresses the April 2009 opinion by Dr. B.H.M., as instructed by the June 2014 remand.  Therefore, there has not been substantial compliance with the June 2014 instructions, and additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

As to vertigo, January 2018 correspondence from the Veteran's representative argues that a January 2016 examination supports granting the Veteran's claim.  The examination found that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness because any head trauma resulting in a dehiscence should be attended by evidence of basilar skull fracture, which is not the case.  The examiner concluded that the dehiscence is congenital and would have arisen on its own at any time.  Although the examiner was only asked to provide a direct service-connection opinion, he went on to provide secondary service-connection and aggravation opinions as well.  The examiner indicated that the condition claimed is at least as likely as not proximately due to or the result of the Veteran's service connected condition, and stated as rationale that a congenital dehiscence from thinning may arise spontaneously at any time.  The examiner also indicated that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness, and explained as rationale that he found no evidence that a proximate episode may have resulted in the dehiscence to be manifest, and would have expected continued flying to be persistently provocative.  The examiner also stated that he could not determine a baseline level of severity of the claimed condition prior to aggravation because the Veteran was able to continue line duty, which would have been unlikely while flying.

Although the Veteran's representative asserts that the January 2016 examination contains a positive secondary service connection opinion sufficient to grant the Veteran's claim as secondary to service-connected bilateral hearing loss, the Board cannot ignore the fact that the examiner does not mention bilateral hearing loss in any of his opinions.  The Board cannot grant secondary service connection based upon an opinion that does not identify the service-connected disability that caused or aggravated the semicircular canal dehiscence.  However, as the January 2016 correspondence from the Veteran's representative raises the issue of service connection secondary to bilateral hearing loss, an opinion addressing this theory of entitlement should be obtained upon remand.  

The issue of entitlement to specially adapted housing is inextricably intertwined with entitlement to service connection for rheumatoid arthritis and vertigo.  Therefore, the claim of entitlement to specially adapted housing must be remanded pending the determination of the other claims on appeal.  Harris v.  Derwinski, 1 Vet. App. 180, 183 (1991).  The Board recognizes that the Veteran uses a scooter or electric wheelchair in connection with his service-connected left knee and his rheumatoid arthritis, according to a January 2016 examination.  The record contains insufficient evidence to determine whether service-connected left and right knee disabilities and neuropathy of the lower extremities, independent of any non-service-connected disabilities, result in loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Upon remand, an examination should be obtained to make this determination.  The Board cannot decide entitlement to special home adaptation grant before determining entitlement to specially adapted housing because special home adaptation grants are only available to veterans who are not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing.  38 C.F.R. § 3.809a(a).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate clinician, and request an addendum opinion as to the etiology of rheumatoid arthritis.  After reviewing the claims file, the clinician is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's rheumatoid arthritis is related to service, to include a March 1968 shrapnel injury?  The clinician must specifically discuss the April 2009 medical opinion from Dr. B.H.M. suggesting a possible relationship between rheumatoid arthritis and the in-service shrapnel injury and/or PTSD.

ii) Is it at least as likely as not (50 percent or greater probability that the Veteran's rheumatoid arthritis is caused by or aggravated by (worsened beyond the natural progression of the disease) one or more of his service-connected disabilities, specifically including PTSD?  The clinician must specifically discuss the April 2009 medical opinion from Dr. B.H.M. suggesting a possible relationship between rheumatoid arthritis and the in-service shrapnel injury and/or PTSD.

Any opinion offered must be supported by a complete rationale.

2.  Forward the claims file an appropriate clinician.  After reviewing the claims file, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's dehiscent superior semicircular canal is caused by or aggravated by (worsened beyond its natural progression) service-connected bilateral hearing loss.  

The opinion offered must be supported by a complete rationale.

3.  Schedule the Veteran for a VA examination to determine his eligibility for specially adapted housing.  The claims file must be made available to the examiner.  Any necessary tests, which are not already of record, should be accomplished.

The examiner should determine whether the Veteran's service-connected disabilities: 

i)  cause the loss or loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

ii) cause blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity;

iii) cause the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

iv) cause the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

v) result in full thickness or subdermal burns that have resulted in contractures with limitations of motion of two or more extremities or of at least one extremity and the trunk.

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible. 

The Veteran is service-connected for lung cancer, PTSD, degenerative joint disease (DJD) of the left knee status post total knee replacement, thoracolumbar degenerative disc disease, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, degenerative changes of the right knee, cervical disc disease, tinnitus, scar associated with DJD of the left knee, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, shrapnel scar on the left knee, and bilateral hearing loss.

4.  After completing the above development, readjudicate the issues on appeal, to include entitlement to service connection for rheumatoid arthritis as secondary to service-connected disability.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




